Judgment reversed upon the law and the facts, with costs, and complaint dismissed, with costs. Plaintiff was not acting as the agent of his wife, the intestate, when he purchased the pork and there is consequently no privity of contract between the intestate and defendant. (Chysky v. Drake Brothers Co., 235 N. Y. 468; Redmond v. Borden’s Farm Products Co., Inc., 245 id. 512; Turner v. Edison Storage Battery Co., 248 id. 73; Smith v. Hanson, 228 App. Div. 634.) Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.